Citation Nr: 0900148	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-30 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a temporary total evaluation due to treatment 
for service-connected plantar wart of the right foot 
requiring convalescence pursuant to 38 C.F.R. § 4.30.

(The issue of whether recoupment of special separation 
benefits in the amount of $46,523.56 is proper is the subject 
of a separate decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from October 1975 to February 
1976 and March 1978 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In November 2008, the veteran testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claim.

At the hearing, the veteran testified that the purpose of 
surgery he underwent in May 2006 was to relieve pressure off 
a plantar wart he had on the bottom of his foot.  He 
maintained that he initially sought medical attention because 
of pain in the bottom of his foot.  He was advised that in 
order to resolve the problem with the wart, he had to fix 
other problems he had with two of his toes.  

Service connection is in effect for plantar wart of the right 
foot.

VA treatment records show that in March 2006, the veteran 
presented in the clinic with complaints of worsening pain on 
the bottom of his right foot.  The examination revealed a 
large hard callus on the bottom of his right foot.  The 
examiner provided an assessment of plantar wart/callus.  An 
April 2006 surgical note showed an examiner noted that the 
veteran desired surgical correction of hammertoe of the right 
second toe "due to callous" and pain in the interphalangeal 
joint of the right hallux [big toe].  VA treatment records 
show the veteran underwent surgery on May 3, 2006.  
Postoperative diagnoses were removal of painful ossicle in 
the hallux, arthroplasty of the second toe with K-wire 
fixation for hammertoe, and tenotomy and capsulotomy of the 
metatarsophalangeal joint of the right second toe.  

A VA physician's note indicated that the veteran needed to be 
out of work from May 3, 2006 to June 25, 2006 due to the 
surgery.

The veteran underwent a VA examination in May 2007.  The 
examiner reported that the veteran stated that he was told by 
his podiatrist that the ossicle and hammertoe deformity 
occurred as a result of the painful plantar wart he had on 
his right foot and that it was for this reason that the 
surgery was necessary.  The examination revealed the presence 
of a small hyperkeratotic lesion located on the plantar 
surface of the right foot.  The examiner noted an impression 
of plantar wart of the right foot with intermittent pain and 
hammertoe deformity of the right second toe, status post 
surgical correction, which by history was secondary to his 
service connected plantar wart.  The examiner indicated that 
she did not have any specialized podiatry training, so she 
could not state with any certainty whether or not this 
condition was indeed secondary to the veteran's service 
connected plantar wart.  

A temporary total disability evaluation (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted.  
Specifically, a temporary total evaluation will be assigned 
under this section if treatment of a service-connected 
disability resulted in surgery necessitating at least one 
month of convalescence.  See 38 C.F.R. § 4.30 (2008).

Contrary to testimony the veteran provided at the hearing, 
there is no statement contained in the VA treatment records 
from his treating physician that indicates that the purpose 
of the surgery he underwent on two of his right toes was to 
treat his service connected plantar wart.  The April 2006 
surgical note, however, does acknowledge that the veteran 
desired surgical correction of hammertoe on his right second 
toe "due to callous."  The May 2007 VA examiner noted the 
connection the veteran made between his plantar wart and the 
surgery but acknowledged that she did not have the 
specialized knowledge required to render an opinion on the 
supposed relationship.  In light of all of the above, the 
Board finds that the veteran should be afforded a VA 
examination and an opinion should be obtained on whether the 
surgery he underwent in May 2006 was for treatment of the 
service-connected plantar wart of the right foot. 
  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature of any current plantar wart of 
the right foot and to provide an opinion 
as to its possible relationship to 
surgical treatment he underwent on May 3, 
2006.  The claims file should be provided 
to and reviewed by the examiner, and the 
examination report should reflect that 
this was done. The examiner should opine 
as to whether surgery the veteran 
underwent on May 3, 2006, in part, to 
remove an ossicle of the right great toe 
and correct a hammertoe deformity of the 
right second toe was to in any way treat 
the plantar wart of the right foot.  The 
rationale for all opinions must also be 
expressed. 

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




